                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


     NATIONSTAR MORTGAGES, LLC, et
     al.,                                                             No. 3:19-cv-159 (SRU)
          Plaintiffs,

              v.

     CAROLINE HOWARD, et al.,
         Defendants.

                                  RULING ON MOTION TO REMAND

           Plaintiffs Nationstar Mortgage, LLC (“Nationstar”) and U.S. Bank initiated in

Connecticut Superior Court this debt collection suit against defendants Caroline Howard

(“Howard”) and the Department of the Treasury-Internal Revenue Service (“IRS”). See Notice

of Removal, Doc. No. 1. Howard removed the action to federal court on February 1, 2019. Id.

Nationstar filed a Motion to Remand to State Court on March 14, 2019. Mot. to Remand, Doc.

No. 8. For the following reasons, Nationstar’s motion is granted and the case shall be remanded

to state court.

           As a threshold matter, Howard’s Notice of Removal (Doc. No. 1) fails to comply with the

procedural requirements for removal for two reasons: (1) it does not contain a “short and plain

statement of the grounds for removal”; and (2) it does not contain “a copy of all process,

pleadings, and orders served upon [the] … defendants in [the state court] action.”1 28 U.S.C. §

1446(a). Because the Notice fails to identify the grounds for removal, it is unclear whether

Howard seeks to remove the action based upon federal question jurisdiction or diversity

jurisdiction. Under either theory, however, removal is not appropriate.



1
    Howard later provided the state court summons and complaint. Compl., Doc. No. 7.
         With respect to federal question jurisdiction, the plaintiffs do not appear to be asserting a

federal claim in their complaint.2 See Compl., Doc. No. 7. Howard seems to be attempting to

assert a counterclaim for violation of the Fair Debt Collection Practices Act. See Notice of

Removal, Doc. No. 1. To the extent she relies upon that claim to assert federal jurisdiction, that

too must fail because counterclaims cannot serve as the basis for federal jurisdiction. See

Holmes Group, Inc. v. Vornado Air Circulation Systems, Inc., 535 U.S. 826, 831 (2002); Aetna

Health, Inc. v. Kirshner, 415 F. Supp. 2d 109, 113 (D. Conn. 2006).

         With respect to diversity jurisdiction, a defendant must remove the case within one year

after the commencement of the state court action, “unless the district court finds that the plaintiff

has acted in bad faith in order to prevent a defendant from removing the action.” 28 U.S.C. §

1446(c)(1). Here, Howard filed her Notice of Removal almost two years after the plaintiffs

initiated the action against her and there is no evidence that the plaintiffs acted in bad faith to

prevent removal.

         Accordingly, the Motion to Remand (Doc. No. 8) is granted. The Clerk is directed to

remand the case back to Superior Court and close the file.

         So ordered.

Dated at Bridgeport, Connecticut, this 29th day of April 2019.


                                                                         /s/ STEFAN R. UNDERHILL
                                                                         Stefan R. Underhill
                                                                         United States District Judge



2
  The IRS is listed as a defendant in this matter which may subject the case to federal jurisdiction. See 28 U.S.C. §
1442(a)(1) (“A civil action … that is commenced in a State court and that is against or directed to [the United States
or any agency thereof] may be removed by them to the district court[.]”); 28 U.S.C. § 1444 (“Any action brought
[for foreclosure on a property on which United States has a lien] against the United States in any State court may be
removed by the United States to the district court[.]”). Both statutory sections make clear, however, that removal is
permissive, not mandatory, and must be sought by the United States and/or its agency. The IRS, which has a lien
interest on the subject property, has not sought to remove the case and Howard may not do so on its behalf.

                                                          2
